Citation Nr: 0614276	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-34 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1984 through 
January 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDING OF FACT

In March 2006, prior to the promulgation of a decision in the 
appeal, the veteran requested a withdrawal of his appeal for 
a rating in excess of 10 percent for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d) (5) (West 2002); 
38 C.F.R. §§ 20.202, 2.204 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2005).  Withdrawal may be made by the 
veteran or by his or her authorized representative.  38 
C.F.R. § 20.204 (2005).  In a letter dated on March 24, 2006, 
the veteran withdrew his appeal as to an increased rating for 
tinnitus and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


